Case: 2:19-cv-00031-WOB-CJS Doc #: 63 Filed: 02/24/20 Page: 1 of 4 - Page ID#: 801




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           NORTHERN DIVISION AT COVINGTON

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED
 SANDMANN and JULIE SANDMANN,

             Plaintiffs,                     No. 2:19-cv-19-WOB-CJS

 v.

 WP COMPANY LLC, d/b/a THE
 WASHINGTON POST,

             Defendant.

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED
 SANDMANN and JULIE SANDMANN,

             Plaintiffs,                     No. 2:19-cv-31-WOB-CJS

 v.

 CABLE NEWS NETWORK, INC.,

             Defendant.

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED
 SANDMANN and JULIE SANDMANN,

             Plaintiffs,                     No. 2:19-cv-56-WOB-CJS

 v.

 NBCUNIVERSAL MEDIA, LLC,

             Defendant.
Case: 2:19-cv-00031-WOB-CJS Doc #: 63 Filed: 02/24/20 Page: 2 of 4 - Page ID#: 802




                                PLAINTIFF’S STATUS REPORT

        Pursuant to the Agreed Order entered on January 15, 2020 in the actions styled Sandmann

 v. WP Company, LLC d/b/a The Washington Post, No. 2:19-cv-19-WOB-CJS (E.D. Ky. filed Feb.

 19, 2019) [Doc. 74]; Sandmann v. Cable News Network, Inc., No. 2:19-cv-31-WOB-CJS (E.D.

 Ky. filed Mar. 12, 2019) [Doc. 57]; and Sandmann v. NBCUniversal Media, LLC, No. 2:19-cv-56-

 WOB-CJS (E.D. Ky. filed May 1, 2019) [Doc. 55] (collectively, “Agreed Order”), Plaintiff

 Nicholas Sandmann (“Plaintiff”), by and through his counsel, respectfully submits this Status

 Report on pending and additional lawsuits that Plaintiff intends to file in this Court concerning the

 events of January 18, 2019, at the National Mall.

        1.      To the date of this Status Report, Plaintiff has filed three Complaints arising from

 the events of January 18, 2019, at the National Mall, all of which are pending in this Court: WP

 Company, No. 2:19-cv-19; Cable News Network, No. 2:19-cv-31; and NBCUniversal, No. 2:19-

 cv-56. Plaintiff has not filed any other complaints in any other state or federal court against any

 other defendant.

        2.      Plaintiff intends to file complaints against the following entities in this Court before

 March 9, 2020:

                (a)    Gannett Co., Inc. (“Gannett”)1;
                (b)    ABC, Inc., ABC News, Inc., The Walt Disney Company (“ABC”);
                (c)    ViacomCBS, Inc., CBS News, Inc., CBS Interactive, Inc. (“CBS”)2;




 1
   Plaintiff sent Gannett a retraction demand on April 22, 2019. Plaintiff received a response from
 Gannett on May 15, 2019, which articulated its refusal to intiate any mitigating action concerning
 its false and defamatory publications.
 2
  Plaintiff sent CBS a retraction demand on Jan. 24, 2020. A response was received on Feb. 12,
 2020, which articulated its refusal to intiate any mitigating action concerning its false and
 defamatory publications.

                                                   2
Case: 2:19-cv-00031-WOB-CJS Doc #: 63 Filed: 02/24/20 Page: 3 of 4 - Page ID#: 803




                   (d)    The New York Times Company3;
                   (e)    Wenner Media, LLC d/b/a “Rolling Stone.”

 All of the future defendants listed above have published or republished statements made by Nathan

 Phillips and others that Nicholas blocked or otherwise restricted Phillips’ free movement and

 would not allow Phillips to retreat at the National Mall on January 18, 2019. Nicholas reserves

 his right to file complaints in this Court or any other court against any other potential defendant

 not listed above, subject to the applicable statute of limitations.



 Respectfully submitted this 24th day of February, 2020.



                                                        /s/ Todd V. McMurtry
     L. Lin Wood (pro hac vice)                         Todd V. McMurtry (82101)
     L. LIN WOOD, P.C.                                  Kyle M. Winslow (95343)
     1180 W. Peachtree St., Ste. 2040                   HEMMER DEFRANK WESSELS PLLC
     Atlanta, GA 30309                                  250 Grandview Drive, Suite 500
     Phone: (404) 891-1402                              Ft. Mitchell, KY 41017
     Fax: (404) 506-9111                                Phone: (859) 344-1188
     Email: lwood@linwoodlaw.com                        Fax: (859) 578-3869
                                                        Email: tmcmurtry@hemmerlaw.com
     Attorney for Plaintiff
                                                        Attorneys for Plaintiff




 3
  Plaintiff sent the New York Times a retraction demand on Feb. 13, 2020. A response has not yet
 been received.

                                                    3
Case: 2:19-cv-00031-WOB-CJS Doc #: 63 Filed: 02/24/20 Page: 4 of 4 - Page ID#: 804




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 24, 2020, I electronically filed the foregoing document

 with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing

 to registered CM/ECF participants.


                                                     /s/ Todd V. McMurtry

                                                     Plainitff’s Counsel




                                                4
